          Case 1:19-cv-01268-JLC Document 24 Filed 08/31/20 Page 1 of 59



                                                                                      8/31/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
CASSIDY M. TERESI,                                             :
                                                               :
                  Plaintiff,                                   :
                                                               :
         -against-                                             :
                                                               :   19-CV-1268 (JLC)
COMMISSIONER OF SOCIAL SECURITY, :
                                                               :
                  Defendant.                                   :
                                                               :
---------------------------------------------------------------X




                                       OPINION AND ORDER
                  Case 1:19-cv-01268-JLC Document 24 Filed 08/31/20 Page 2 of 59




                                                         TABLE OF CONTENTS
I.      BACKGROUND ...................................................................................................... 1
     A. Procedural Background ...................................................................................... 1
     B. The Administrative Record................................................................................. 3
        1.        Teresi’s Background ........................................................................................ 3
        2.        Relevant Medical Evidence ............................................................................. 4
             a.         Treatment History ....................................................................................... 4
                  i.       Adrienne Salomon, M.D.—Treating Neurologist .................................... 4
                  ii.      Ruben Kuzniecky, M.D.—Psychiatrist .................................................... 6
             b.         Opinion Evidence ......................................................................................... 7
                  i.       Adrienne Salomon, M.D.—Treating Neurologist .................................... 7
                  ii.      Ruben Kuzniecky, M.D.— Psychiatrist ................................................... 7
                  iii. William Barr, M.D.—Consultative Expert .............................................. 8
                  iv. Arlene Broska, M.D.—Consultative Examiner ....................................... 9
                  v.       L. Hoffman—State Agency Medical Consultant ................................... 10
                  vi. Rita Figueroa, M.D.—Consultative Examiner ...................................... 12
        3.        ALJ Hearing .................................................................................................. 13
II. DISCUSSION ....................................................................................................... 16
     A. Legal Standards ................................................................................................ 16
        1.        Judicial Review of Commissioner’s Determinations .................................... 16
        2.        Commissioner’s Determination of Disability ............................................... 17
             a.         Five-Step Inquiry ....................................................................................... 18
             b.         Duty to Develop the Record ....................................................................... 19
             c.         Treating Physician’s Rule .......................................................................... 21
             d.         Claimant’s Credibility................................................................................ 24
     B. The ALJ’s Decision ............................................................................................ 26
     C. Analysis ............................................................................................................. 31
        1.        Lay Witness Testimony ................................................................................. 32
             a.         The ALJ Properly Evaluated Theresa’s Testimony and Credibility ........ 33
             b.         The ALJ Properly Evaluated Teresi’s Credibility .................................... 37

                                                                     i
                Case 1:19-cv-01268-JLC Document 24 Filed 08/31/20 Page 3 of 59




      2.        The ALJ Properly Evaluated the Opinion Evidence .................................... 40
           a.     Dr. Rita Figueroa ....................................................................................... 40
           b.     Dr. Arlene Broska ...................................................................................... 45
           c.     Dr. L. Hoffman ........................................................................................... 48
      3.        The ALJ Did Not Violate Her Duty to Develop the Record ......................... 49
           a.     Dr. Salomon................................................................................................ 49
           b.     Dr. Kuzniecky ............................................................................................ 52
      4.        The Court Has No Jurisdiction Over the Prior ALJ Decision ..................... 54
III. CONCLUSION ..................................................................................................... 56




                                                               ii
        Case 1:19-cv-01268-JLC Document 24 Filed 08/31/20 Page 4 of 59




JAMES L. COTT, United States Magistrate Judge.

      Plaintiff Cassidy M. Teresi seeks judicial review of a final determination by

defendant Andrew M. Saul, the Commissioner of the Social Security

Administration, denying Teresi’s application for childhood disability insurance

benefits and supplemental security income under the Social Security Act. The

parties have cross-moved for judgment on the pleadings pursuant to Rule 12(c) of

the Federal Rules of Civil Procedure. For the reasons set forth below, Teresi’s

motion is denied and the Commissioner’s cross-motion is granted.

                                I. BACKGROUND

A. Procedural Background

      Teresi initially filed for Social Security Childhood Disability Benefits (“CDB”)

and Supplemental Security Income (“SSI”) on September 24, 2012. See

Administrative Record (“AR”), Dkt. No. 16, at 109. 1 She alleged that she has had

epilepsy and a seizure disorder since she was born, August 11, 1994. Id. at 109,

245, 247, 280–81. 2 The claims were denied on January 15, 2013. Id.

Administrative Law Judge (“ALJ”) Dennis G. Katz held a hearing on March 12,



1The page numbers refer to the sequential numbering of the Administrative Record
provided on the bottom right corner of the page, not the numbers produced by the
Electronic Case Filing System.
2“Epilepsy is a brain disorder that causes people to have recurring seizures. The
seizures happen when clusters of nerve cells, or neurons, in the brain send out the
wrong signals. People may have strange sensations and emotions or behave
strangely. They may have violent muscle spasms or lose consciousness. . . . There is
no cure for epilepsy, but medicines can control seizures for most people.” See
Epilepsy, U.S. NATIONAL LIBRARY OF MEDICINE: MEDLINE PLUS,
https://medlineplus.gov/epilepsy.html (last visited Aug 28, 2020).

                                          1
        Case 1:19-cv-01268-JLC Document 24 Filed 08/31/20 Page 5 of 59




2014 and issued an unfavorable decision on May 20, 2014. Id. at 106–25. A Notice

of Decision with a copy of the decision was sent to Teresi on May 20, 2014. Id.

      Thereafter, on May 8, 2015, Teresi filed a second application for CDB and

SSI, alleging an onset date of May 8, 2015. Id. at 215–27. 3 The Social Security

Administration (“SSA”) denied Teresi’s claim on August 10, 2015. Id. at 126–39.

On October 6, 2015, Teresi requested a hearing before an ALJ and, on June 9, 2017,

Teresi appeared before ALJ Katherine Edgell via videoconference. Id. at 18, 36,

140–44, 212. Teresi did not have an attorney present and, after being informed of

her right to have an attorney, decided to proceed with the hearing unrepresented.

Id. at 36–44. Theresa Teresi (Teresi’s mother) and Andrew Pasternak, a vocational

expert, also testified at the hearing. Id. at 34. ALJ Edgell subsequently issued a

decision dated March 15, 2018, in which she found that Teresi was not disabled. Id.

at 18–28. On May 2, 2018, Teresi sought review of the ALJ’s decision through the

Appeals Council. Id. at 213–14. Her request was denied on December 13, 2018,

rendering the ALJ’s decision final. Id. at 2–7.

      Teresi timely commenced the present action on February 10, 2019, seeking

judicial review of the Commissioner’s decision pursuant to 42 U.S.C. § 405(g).

Complaint, Dkt. No. 1. The Commissioner answered Teresi’s complaint by filing the

administrative record on June 24, 2019. AR, Dkt. No. 16. On August 22, 2019,




3Although Teresi stated in her applications for CDB and SSI that her disability
began on May 8, 2015, ALJ Katherine Edgell set the onset date to May 21, 2014, the
day after ALJ Katz issued an unfavorable decision to Teresi’s first application. Id.
at 18, 45.

                                          2
        Case 1:19-cv-01268-JLC Document 24 Filed 08/31/20 Page 6 of 59




Teresi moved for judgment on the pleadings seeking remand for further

administrative proceedings and submitted a memorandum of law in support of her

motion (“Pl. Mem.”). Dkt. Nos. 17–18. The Commissioner cross-moved for

judgment on the pleadings on November 20, 2019 and submitted a memorandum in

support of his cross-motion (“Def. Mem.”). Dkt. No. 21. Teresi filed her reply papers

on November 27, 2019 (“Pl. Reply”). Dkt. No. 22.

B. The Administrative Record

      1. Teresi’s Background

      Teresi was born on August 11, 1994. AR at 46. She was 19 years old on her

alleged onset date of disability (May 21, 2014). Id. at 18, 215, 224. At the time of

her hearing before ALJ Edgell, Teresi lived with her mother, Theresa Teresi

(“Theresa”), in Otisville, New York. Id. at 45. She completed high school and took

some classes in college before dropping out. Id. at 48. Since her alleged date of

disability, Teresi worked as a sales associate at a retail store for three days, as a

hostess at Ruby Tuesday’s short-term but “more than a month,” and occasionally as

an attendant at a concession stand at Justice For All Productions. Id. at 48–50.

She has not worked since March 2015. Id. at 245.

      During the hearing, Teresi described the extent of her seizure disorder and

the scope of her ability to function, perform daily tasks, and travel outside of her

home. Id. at 47–56. Teresi reported being able to clean, do laundry, make her bed,

and vacuum. Id. at 54. She also testified that she socializes with friends, goes

bowling, watches movies, and enjoys social media. Id. at 55. In her function report,



                                            3
        Case 1:19-cv-01268-JLC Document 24 Filed 08/31/20 Page 7 of 59




dated May 18, 2015, Teresi alleged that she cannot be alone, take baths, or use

sharp knives or hot tools because she may have a seizure. Id. at 262–64. Teresi

testified that she cannot work full-time because of her difficulty with math and

performing simple tasks. Id. at 50. She also alleges she cannot work because of her

seizure disorder, a brain tumor, and galactosemia. Id. at 245. 4

      2. Relevant Medical Evidence

             a. Treatment History

               i.   Adrienne Salomon, M.D.—Treating Neurologist

      Adrienne Salomon, M.D., is Teresi’s treating neurologist for her seizure

disorders, which are caused by her epilepsy. Id. at 50, 362-63, 531. Dr. Salomon

treated Teresi beginning in December 2014 through at least April 19, 2017. On

December 24, 2014, during an office visit with Dr. Salomon, Theresa reported that

Teresi had four episodes of seizure over the previous two months but Teresi stated

she did not remember these events. Id. at 370. Dr. Salomon performed a

neurological examination and noted that the patient was “awake and alert,” “[held]

the attention to examiner throughout [the] entirety of [the] examination” and

“[f]ollow[ed] multi-step instructions.” Id. at 372. Dr. Salomon then sent Teresi for

an MRI of her brain and an electroencephalography (“EEG”) test. Id. at 373. The

EEG results showed right-sided sharp waves that are “indicative of a seizure



4 “Galactosemia is a condition in which the body is unable to use (metabolize) the
simple sugar galactose. . . . People with galactosemia cannot tolerate any form of
milk (human or animal). They must be careful about eating other foods containing
galactose.” See Galactosemia, U.S. NATIONAL LIBRARY OF MEDICINE: MEDLINE PLUS,
https://medlineplus.gov/ency/article/000366.htm (last visited Aug. 28, 2020)

                                          4
        Case 1:19-cv-01268-JLC Document 24 Filed 08/31/20 Page 8 of 59




tendency” and that Teresi “may have had an electrographic seizure.” Id. at 650. In

a subsequent visit on January 7, 2015, Teresi’s mother reported that Teresi was

having two to three episodes of staring per week since her last visit. Id. at 367. As

a result, Dr. Salomon scheduled additional testing for Teresi. Id. at 369. On

February 4, 2015, Teresi’s mother told Dr. Salomon that Teresi had not experienced

any seizure episodes since being on her medication for one week. Id. at 362. Dr.

Salomon advised Teresi that she should not drive given her seizures. Id. at 363.

Dr. Salomon referred Teresi to Ruben Kuzniecky, a board-certified clinical

neuropsychologist, and noted a follow up appointment with Teresi. Id. at 363, 382.

At her follow up visit on November 16, 2015, Teresi reported being seizure free

since she underwent surgery to remove a frontal tumor on her brain in September

2015. Id. at 620, 631. 5 Dr. Salomon sent Teresi for an EEG for further evaluation.

Id. at 622. On December 9, 2015, Teresi’s mother called and reported that Teresi

had had two seizures, which were due to noncompliance in taking her medicine. Id.

at 676. Dr. Salomon’s notes from a December 29, 2015 appointment state that

Teresi had been seizure free since her last reported seizure in early December. Id.

      On February 10, 2016, Dr. Salomon observed that the most recent EEG did

not show any “push button events” nor any detection of seizures. Id. at 609 (“The

portions of the study demarcated by spike and seizure detection algorithms were

reviewed and they did not reveal any abnormalities . . . .”). On March 29, 2016, Dr.



5 Although not readily apparent on its face, the November 16, 2015 report appears
to summarize Teresi’s December 24, 2014 visit and prior EEG and MRI results
before providing notes for Teresi’s November 16, 2015 visit. Id. at 620.

                                          5
        Case 1:19-cv-01268-JLC Document 24 Filed 08/31/20 Page 9 of 59




Salomon reported that Teresi had been compliant with her medication and was

seizure free since her last visit. Id. at 601. Dr. Salomon advised Teresi to continue

complying with her medication and to follow up in three months. Id. at 603.

      On August 5, 2016, Teresi visited Crystal Run Healthcare, but saw Dr. Maria

T. Ranin-Lay instead of Dr. Salomon. Id. at 590. Dr. Ranin-Lay reported that

Teresi had experienced “no seizure since [she was] last seen,” was “compliant with

medication Keppra,” and “want[ed] to start tapering, [and] will follow up with Dr.

Salomon.” Id. at 590. Teresi denied “anxiety and depression” at that time. Id.

      Teresi saw Dr. Salomon again on December 5, 2016, at which time Dr.

Salomon recorded that “[s]ince our last visit she has been seizure free.” Id. at 584.

Dr. Salomon noted that Teresi was “awake and alert” and that she “holds attention

to examiner throughout entirety of examination.” Id. at 585. With respect to

Teresi’s seizure disorder, Dr. Salomon reported that she is “[s]table” and should

continue on Keppra and follow up in six months. Id. at 585. At her next visit with

Dr. Salomon on April 19, 2017, Teresi stated that she had been compliant with her

medication and “denied any seizure episodes.” Id. at 568. Dr. Salomon found that

she was stable on Keppra and “seizure free over a year.” Id. at 570. Dr. Salomon

recommended a follow up visit in one year. Id.

              ii.   Ruben Kuzniecky, M.D.—Psychiatrist

      Teresi was referred to Ruben Kuzniecky, M.D., by Dr. Salomon for further

evaluation and treatment concerning her seizures. Id. at 382. On March 31, 2015,

Teresi had an initial visit with Dr. Kuzniecky and reported an onset of seizures



                                          6
        Case 1:19-cv-01268-JLC Document 24 Filed 08/31/20 Page 10 of 59




starting in October 2014 with subsequent “recurrent focal seizures” that occurred

almost daily and sometimes twice per day, at their highest frequency. Id. However,

she had not experienced any seizures since taking her seizure medication

(levetiracetam) one week earlier. Id. Dr. Kuzniecky also noted that Teresi had a

history of learning disability, specifically in the field of math, and failed out of

college. Id. Dr. Kuzniecky performed a neurological examination and found Teresi

was “awake and alert” and answered questions and followed commands

appropriately. Id. at 384. He also observed that Teresi had normal mood, affect,

memory, and judgment. Id. Dr. Kuzniecky requested a repeat MRI, a video EEG

monitoring test for pre-surgery evaluation, and a neuropsychological and

psychiatric evaluation. Id. at 385.

             b. Opinion Evidence

                i.   Adrienne Salomon, M.D.—Treating Neurologist

      On the same day as Teresi’s April 19, 2017 office visit, Dr. Salomon authored

a two-sentence letter update, in which she stated that Teresi is under her care for

“the management of partial epilepsy” and opined that she was “currently unable to

work.” Id. at 530–31.

               ii.   Ruben Kuzniecky, M.D.— Psychiatrist

      Dr. Kuzniecky administered a Physical Assessment for Determination of

Employment on September 2, 2015. Id. at 493–95. Dr. Kuzniecky evaluated

Teresi’s physical exertion, finding she could lift 20 pounds occasionally and 10

pounds regularly, walk six hours per day, and push, pull, or sit without limitation.



                                            7
       Case 1:19-cv-01268-JLC Document 24 Filed 08/31/20 Page 11 of 59




Id. at 494. Dr. Kuzniecky diagnosed Teresi with a brain tumor, epilepsy (caused by

the brain tumor), and cognitive difficulties. Id. at 493. Dr. Kuzniecky also found

“borderline impaired intellectual functioning” and “psychological distress.” Id. at

493. Dr. Kuzniecky noted that Teresi was not capable of participating in work

activities because of her “upcoming brain surgery,” which was scheduled for

September 22, 2015, but that he “will reassess after recovery from upcoming

surgery.” Id. at 493–94. There are no subsequent medical records from Dr.

Kuzniecky in the administrative record.

             iii.   William Barr, M.D.—Consultative Expert

      William B. Barr, Ph.D., who is board certified in clinical neuropsychology,

evaluated Teresi on April 14, 2015 and completed a neuropsychological consultation

report. Id. at 391–94. Barr noted that Teresi began having seizures in September

or October of 2014, but that she is typically unaware of her seizures. Id. at 391. He

also reported that Teresi denied any cognitive complaints at that time, although her

mother reported that Teresi “cannot remember things.” Id. Teresi reported feeling

depressed with suicidal ideation and that she no longer sees a therapist but wanted

to return to therapy. Id. at 392. Teresi also reported her learning disability,

particularly in math, and that she attended three semesters of community college

but was unable to pass her courses. Id. Barr found Teresi “[q]uiet at first, but []

more communicative when alone with examiner.” Id. Teresi exhibited “[n]o

unusual behavior,” had a “f[u]ll range of appropriate affect,” and was “[c]ooperative

and friendly.” Id. Barr found Teresi had a full-scale IQ of 75. Id. Based on the test



                                          8
       Case 1:19-cv-01268-JLC Document 24 Filed 08/31/20 Page 12 of 59




results, Barr noted that Teresi had “a borderline impaired level of intellectual

functioning with relative weaknesses in working memory and perceptual reasoning”

but demonstrated strengths in semantic abilities and motor skills. Id. at 394. Barr

recommended Teresi gain as much independence as possible and stated that

“[w]hile it may be believed that her cognitive deficits will prevent her from holding

a job, Ms. Teresi presents herself in a kind and cooperative manner and will likely

succeed in the correct position, even if it is part time work.” Id. Barr also found

moderate levels of anxiety and depression and suggested that Teresi may benefit

from counseling to address stress management techniques. Id.

             iv.    Arlene Broska, M.D.—Consultative Examiner

      Psychologist Arlene Broska, M.D., performed a psychiatric evaluation of

Teresi on July 17, 2015. Id. at 484. The evaluation detailed Teresi’s current

functioning, including that she was anxious at home, fearful around people she with

whom she is not familiar, and forgetful and easily distracted. Id. Dr. Broska

observed that Teresi was “currently not employed” and “she stopped working due to

seizures and a tumor.” Id. She also recorded that Teresi “continues to have

seizures, even though she takes her medication.” Id. at 485. In her mental status

examination, Dr. Broska found that Teresi’s “demeanor and responsiveness to

questions was cooperative” and “[h]er manner of relating, social skills, and overall

presentation were adequate.” Id. Dr. Broska observed Teresi’s attention and

concentration to be “intact” and she could do simple calculations and “count forward

by 3 on her fingers.” Id. at 486. Nonetheless, Dr. Broska noted that Teresi did not



                                           9
       Case 1:19-cv-01268-JLC Document 24 Filed 08/31/20 Page 13 of 59




have good math skills. Id. Dr. Broska also found that Teresi’s “level of intellectual

functioning was estimated to be in the average range.” Id. With respect to Teresi’s

daily functioning, Dr. Broska noted that Teresi can dress and groom herself, shower

with supervision, heat up food, clean, vacuum and wash her clothes, but cannot cook

and has poor monetary skills. Id. at 486–87. Dr. Broska found that there is no

evidence of “psychiatric limitations in following and understanding simple

directions and instructions, performing simple or complex tasks independently,

maintaining attention and concentration, learning tasks in accordance to cognitive

functioning, maintain a regular schedule, and making appropriate decisions.” Id. at

487. Dr. Broska did find “evidence of [a] mild limitation in relating adequately with

others” and a “moderate limitation appropriately dealing with stress.” Id.

      Dr. Broska also opined that Teresi’s psychiatric problems are not “significant

enough to interfere with the claimant’s ability to function on a daily basis” although

“[s]eizure-related problems may cause greater limitation.” Id. She diagnosed

Teresi with an “[u]nspecified depressive disorder” and recommended “[i]ndividual

psychological therapy.” Id.

              v.   L. Hoffman—State Agency Medical Consultant

      On August 6, 2015, a state agency medical consultant, Dr. L. Hoffman,

reviewed the evidence in Teresi’s file at that time. Id. at 89–105. Dr. Hoffman

observed that Teresi’s medically determinable impairments include seizures as the

primary impairment and borderline intellectual functioning as the secondary

impairment. Id. at 95. Both were indicated as severe. Id.



                                          10
       Case 1:19-cv-01268-JLC Document 24 Filed 08/31/20 Page 14 of 59




      Dr. Hoffman conducted a mental residual functional capacity assessment,

finding that Teresi was moderately limited in her ability to (i) understand,

remember, or carry out detailed instructions, (ii) complete a normal workday and

workweek without interruptions from psychologically based symptoms, and (iii)

perform at a consistent pace without an unreasonable number and length of rest

periods. Id. at 101. Dr. Hoffman determined that Teresi was not significantly

limited in her ability to (i) “perform activities within a schedule, maintain regular

attendance, and be punctual within customary tolerances”; (ii) “sustain an ordinary

routine without special supervision”; (iii) “work in coordination with or in proximity

to others without being distracted by them.” Id. Dr. Hoffman also found no

evidence of limitations in Teresi’s ability to “understand and remember very short

and simple instructions” and “make simple work-related decisions.” Id. Teresi’s

intellectual functioning was estimated to be average but her IQ tests indicated

borderline intellectual functioning. Id. at 102. Dr. Hoffman found Teresi’s

statements about the severity of her symptoms to be only partially credible and

stated that “despite a severe impairment [Teresi] retains [her] ability to understand

and follow directions, sustain attention/concentration for simple tasks, respond and

relate adequately to others and adapt to simple changes.” Id. at 103.

      Dr. Hoffman determined that Teresi was limited to unskilled work because of

her impairments but she was not disabled. Id. at 104.




                                          11
       Case 1:19-cv-01268-JLC Document 24 Filed 08/31/20 Page 15 of 59




              vi.   Rita Figueroa, M.D.—Consultative Examiner

      On July 13, 2017, Rita Figueroa, M.D., performed a neurological examination

of Teresi. Id. at 532–36. Dr. Figueroa’s report details Teresi’s medical history and

chief complaints, as provided by Teresi and Theresa, including her history of

seizures, galactosemia, learning disabilities (including difficulties with counting

coins), difficulty completing chores, and a history of oppositional defiant disorder,

ADHD and depression. Id. at 532. It was also reported that, after her surgery,

Teresi “continues to have episodes where she stares off, but no frank seizures.” Id.

at 532. Dr. Figueroa detailed Teresi’s “mini mental status,” finding the results to be

generally normal with no indication of impairments. Id. at 534. Dr. Figueroa

diagnosed Teresi with seizures, learning disabilities, history of attention deficit

disorder, history of oppositional defiant disorder, and low IQ, and gave a prognosis

of “fair.” Id. Dr. Figueroa noted in her “medical source statement” that Teresi

should not drive or operate motorized machinery, and should “avoid ladders and

unprotected heights due to her history of seizures.” Id. at 534–35. Moreover, Dr.

Figueroa suggested Teresi should have a psychological evaluation and possible IQ

testing because Teresi “may have difficulty learning new skills, retaining

information, and even working with others.” Id. at 535. Dr. Figueroa also

suggested a psychological evaluation in another portion of her report “[i]f she does

not have one.” Id. at 532.




                                          12
       Case 1:19-cv-01268-JLC Document 24 Filed 08/31/20 Page 16 of 59




      3. ALJ Hearing

      Teresi appeared before ALJ Edgell at a video conference hearing on June 9,

2017. Id. at 34. After being advised of her right to have an attorney, Teresi decided

to proceed with the hearing unrepresented. Id. at 36–44. Teresi testified that she

had multiple short-term jobs since her alleged onset date. Specifically, Teresi

stated that she worked as a retail associate for three days but was fired because

they no longer needed her. Id. at 48. She also stated that she worked part-time as

a hostess at Ruby Tuesday but that she had quit due to transportation and home

problems. Id. at 49. She also worked at a concession stand. Id. at 49–50.

      Teresi testified that her doctor instructed her not to drive because of her

seizure disorder, but that she has a driver’s permit and would like to learn how to

drive. Id. at 47. She stated that she is not able to work because she has “a problem

with math” and “can’t figure our certain tasks that are simple.” Id. at 50. She also

testified that she does not know how to cook because she never learned. Id.

      Teresi explained that she had had brain surgery a year and a half earlier. Id.

at 50. Since her surgery, Teresi has had staring seizures and estimated that her

last seizure occurred in October or December of 2016. Id. at 51. She also reported

having another seizure about a year before then because she forgot to take her

medicine. Id. at 56. Teresi acknowledged that she is able to control her seizures

when she takes her anti-seizure medication. Id. at 51. She does not think there are

any side effects from taking the medication. Id. Teresi also stated that she takes

antidepressants to help with “social problems” and reduce her anxiety and



                                         13
       Case 1:19-cv-01268-JLC Document 24 Filed 08/31/20 Page 17 of 59




depression. Id. at 53. Teresi testified that she previously saw a therapist but

stopped and is not receiving treatment for anything else. Id.

      Teresi testified that her normal morning involves waking up at

approximately 10 a.m. or 11 a.m., using the bathroom, drinking coffee, and checking

her phone. Id. She exchanges text messages with whoever will talk to her. Id. She

described that she does not have a boyfriend but does have friends or people with

whom she socializes, noting that “sometimes they just don’t want to hang out.” Id.

at 54. Teresi stated that she enjoys social media, movies, shows, hanging out with

friends, bowling, and going out to eat. Id. at 54–55. She also shops and exercises.

Id. With respect to household chores, Teresi testified that she cleans, does laundry,

makes her bed, and vacuums. Id. at 54. Teresi also stated that she has learning

disabilities and feels like everybody learned faster than her at school. Id. at 55.

She told the ALJ that her learning disabilities were the reason why she never

graduated college. Id. at 55–56.

      Teresi’s mother, Theresa, also testified as to Teresi’s disabilities and the

scope of her limitations. Id. at 58–63. Theresa reported that Teresi has a learning

disability that makes it “very difficult for her to understand what you’re asking her

to do.” Id. at 58. Theresa explained that Teresi does not have the attention span

for certain tasks. Id. For example, Teresi could perform a task to “bring this

package over there” but could not “[b]ring the packages here, and there, and there.”

Id. Theresa also testified that she needs to follow up with Teresi after giving her

instructions. Id.



                                          14
        Case 1:19-cv-01268-JLC Document 24 Filed 08/31/20 Page 18 of 59




       Theresa stated that Teresi has anxiety and “things scare her.” Id. at 59.

Theresa also testified that Teresi cannot cook or even cut onions, and that she is

afraid Teresi will hurt herself. Id. at 60. Theresa observed that Teresi has no

friends and does not know how to make friends. Id. According to Theresa, if Teresi

is “in a crowd of people, she’ll be off to the side, by herself, like an introvert.” Id.

       Theresa explained that Teresi would have 15 or 20 seizures per day prior to

her surgery. Id. at 61. When asked about Teresi’s improvement since the surgery

and being relatively seizure-free, Theresa testified that Teresi has had no

improvement in taking care of herself, cooking, math, or counting change. Id. at

61–62. She explained that Teresi just recently learned the difference between

pennies, nickels, and dimes. Id. at 62. Theresa also stated that she or another

member of the family had to drive Teresi to community college. Id. at 62–63.

       Andrew Pasternak, a vocational expert, also testified at the hearing. The

ALJ queried whether there would be any jobs if a person was limited to “light work,

no hazards, simple repetitive tasks, no math or money, and no multitasking.” Id. at

65. Pasternak identified three types of jobs: assembly jobs, a checker (or inspection)

job, and a wrapping machine tender job. Id. at 65–66. Pasternak also testified that

a person could not be competitively employed if that person was off-task in excess of

20 percent of the day or absent four times a month. Id. at 66.




                                            15
       Case 1:19-cv-01268-JLC Document 24 Filed 08/31/20 Page 19 of 59




                                  II. DISCUSSION

A. Legal Standards

      1. Judicial Review of Commissioner’s Determinations

      An individual may obtain judicial review of a final decision of the

Commissioner in the “district court of the United States for the judicial district in

which the plaintiff resides.” 42 U.S.C. § 405(g). The district court must determine

whether the Commissioner’s final decision applied the correct legal standards and

whether it is supported by substantial evidence. Butts v. Barnhart, 388 F.3d 377,

384 (2d Cir. 2004). “Substantial evidence is more than a mere scintilla. It means

such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Selian v. Astrue, 708 F.3d 409, 417 (2d Cir. 2013) (quoting Richardson

v. Perales, 402 U.S. 389, 401 (1971)) (internal quotation marks and alterations

omitted); see also Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (“under the

substantial-evidence standard, a court looks to an existing administrative record

and asks whether it contains ‘sufficien[t] evidence’ to support the agency’s factual

determinations . . . whatever the meaning of ‘substantial’ in other contexts, the

threshold for such evidentiary sufficiency is not high”).

      The substantial evidence standard is a “very deferential standard of review.”

Brault v. Soc. Sec. Admin., 683 F.3d 443, 448 (2d Cir. 2012). The Court “must be

careful not to substitute its own judgment for that of the Commissioner, even if it

might justifiably have reached a different result upon a de novo review.” DeJesus v.

Astrue, 762 F. Supp. 2d 673, 683 (S.D.N.Y. 2011) (quoting Jones v. Sullivan, 949



                                          16
        Case 1:19-cv-01268-JLC Document 24 Filed 08/31/20 Page 20 of 59




F.2d 57, 59 (2d Cir. 1991)) (internal quotation marks and alterations omitted).

“[O]nce an ALJ finds facts, [a court] can reject those facts ‘only if a reasonable

factfinder would have to conclude otherwise.’” Brault, 683 F.3d at 448 (quoting

Warren v. Shalala, 29 F.3d 1287, 1290 (8th Cir. 1994)) (emphasis omitted).

       In weighing whether substantial evidence exists to support the

Commissioner’s decision, “the reviewing court is required to examine the entire

record, including contradictory evidence and evidence from which conflicting

inferences can be drawn.” Selian, 708 F.3d at 417 (quoting Mongeur v. Heckler, 722

F.2d 1033, 1038 (2d Cir. 1983)). On the basis of this review, the court may “enter,

upon the pleadings and transcript of the record, a judgment affirming, modifying, or

reversing the decision of the Commissioner of Social Security, with or without

remanding . . . for a rehearing.” 42 U.S.C. § 405(g). However, “[w]hen there are

gaps in the administrative record or the ALJ has applied an improper legal

standard, [the court has], on numerous occasions, remanded to the [Commissioner]

for further development of the evidence.” Pratts v. Chater, 94 F.3d 34, 39 (2d Cir.

1996) (quoting Parker v. Harris, 626 F.2d 225, 235 (2d Cir. 1980)) (alteration in

original).

       2. Commissioner’s Determination of Disability

       Under the Social Security Act, “disability” is defined as the “inability to

engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which

has lasted or can be expected to last for a continuous period of not less than 12



                                           17
       Case 1:19-cv-01268-JLC Document 24 Filed 08/31/20 Page 21 of 59




months.” 42 U.S.C. § 423(d)(1)(A); accord 42 U.S.C. § 1382c(a)(3)(A). Physical

or mental impairments must be “of such severity that [the claimant] is not only

unable to do his previous work but cannot, considering his age, education, and work

experience, engage in any other kind of substantial gainful work which exists in the

national economy.” 42 U.S.C. §§ 423(d)(2)(A), 1382c(a)(3)(B).

      In assessing a claimant’s impairments and determining whether they meet

the statutory definition of disability, the Commissioner “must make a thorough

inquiry into the claimant’s condition and must be mindful that ‘the Social Security

Act is a remedial statute, to be broadly construed and liberally applied.’” Mongeur,

722 F.2d at 1037 (quoting Gold v. Sec’y of H.E.W., 463 F.2d 38, 41 (2d Cir. 1972)).

Specifically, the Commissioner’s decision must take into account factors such as:

“(1) the objective medical facts; (2) diagnoses or medical opinions based on such

facts; (3) subjective evidence of pain or disability testified to by the claimant or

others; and (4) the claimant’s educational background, age, and work experience.”

Id. (citations omitted).

             a. Five-Step Inquiry

      “The Social Security Administration has outlined a ‘five-step, sequential

evaluation process’ to determine whether a claimant is disabled[.]” Estrella v.

Berryhill, 925 F.3d 90, 94 (2d Cir. 2019) (citations omitted); 20 C.F.R.

§ 404.1520(a)(4). First, the Commissioner must establish whether the claimant is

presently employed. 20 C.F.R. § 404.1520(a)(4)(i). If the claimant is unemployed,

the Commissioner goes to the second step and determines whether the claimant has



                                           18
       Case 1:19-cv-01268-JLC Document 24 Filed 08/31/20 Page 22 of 59




a “severe” impairment restricting her ability to work. 20 C.F.R. § 404.1520(a)(4)(ii).

If the claimant has such an impairment, the Commissioner moves to the third step

and considers whether the medical severity of the impairment “meets or equals” a

listing in Appendix One of Subpart P of the regulations. 20 C.F.R.

§ 404.1520(a)(4)(iii). If so, the claimant is considered disabled. Id.; 20 C.F.R.

§ 404.1520(d). If not, the Commissioner continues to the fourth step and

determines whether the claimant has the residual functional capacity (“RFC”) to

perform her past relevant work. 20 C.F.R. § 404.1520(a)(4)(iv). Finally, if the

claimant does not have the RFC to perform past relevant work, the Commissioner

completes the fifth step and ascertains whether the claimant possesses the ability to

perform any other work. 20 C.F.R. § 404.1520(a)(4)(v).

      The claimant has the burden at the first four steps. Burgess v. Astrue, 537

F.3d 117, 128 (2d Cir. 2008). If the claimant is successful, the burden shifts to the

Commissioner at the fifth and final step, where the Commissioner must establish

that the claimant has the ability to perform some work in the national economy.

See Poupore v. Astrue, 566 F.3d 303, 306 (2d Cir. 2009).

             b. Duty to Develop the Record

      “Social Security proceedings are inquisitorial rather than adversarial.” Sims

v. Apfel, 530 U.S. 103, 110–11 (2000). Consequently, “the social security ALJ,

unlike a judge in a trial, must on behalf of all claimants . . . affirmatively develop

the record in light of the essentially non-adversarial nature of a benefits

proceeding.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (internal quotation



                                           19
       Case 1:19-cv-01268-JLC Document 24 Filed 08/31/20 Page 23 of 59




marks omitted). As part of this duty, the ALJ must “investigate the facts and

develop the arguments both for and against granting benefits.” Sims, 530 U.S. at

111. Specifically, under the applicable regulations, the ALJ is required to develop a

claimant’s complete medical history. Pratts, 94 F.3d at 37 (citing 20 C.F.R. §§

404.1512(d)–(f)). This responsibility “encompasses not only the duty to obtain a

claimant’s medical records and reports but also the duty to question the claimant

adequately about any subjective complaints and the impact of the claimant’s

impairments on the claimant’s functional capacity.” Pena v. Astrue, No. 07-CV-

11099 (GWG), 2008 WL 5111317, at *8 (S.D.N.Y. Dec. 3, 2008) (citations omitted).

      Whether the ALJ has satisfied this duty to develop the record is a threshold

question. Before determining whether the Commissioner’s final decision is

supported by substantial evidence under 42 U.S.C. § 405(g), “the court must first be

satisfied that the ALJ provided plaintiff with ‘a full hearing under the Secretary’s

regulations’ and also fully and completely developed the administrative

record.” Scott v. Astrue, No. 09-CV-3999 (KAM) (RLM), 2010 WL 2736879, at *12

(E.D.N.Y. July 9, 2010) (quoting Echevarria v. Sec’y of Health & Human Servs., 685

F.2d 751, 755 (2d Cir. 1982)); see also Rodriguez v. Barnhart, No. 02-CV-5782 (FB),

2003 WL 22709204, at *3 (E.D.N.Y. Nov. 7, 2003) (“The responsibility of an ALJ to

fully develop the record is a bedrock principle of Social Security law.”) (citing Brown

v. Apfel, 174 F.3d 59 (2d Cir. 1999)). The ALJ must develop the record even where

the claimant has legal counsel. See, e.g., Perez v. Chater, 77 F.3d 41, 47 (2d Cir.

1996). Remand is appropriate where this duty is not discharged. See, e.g., Moran,



                                          20
       Case 1:19-cv-01268-JLC Document 24 Filed 08/31/20 Page 24 of 59




569 F.3d at 114–15 (“We vacate not because the ALJ’s decision was not supported

by substantial evidence but because the ALJ should have developed a more

comprehensive record before making his decision.”).

             c. Treating Physician’s Rule

      “Regardless of its source, the ALJ must evaluate every medical opinion in

determining whether a claimant is disabled under the [Social Security] Act.” Pena

ex rel. E.R. v. Astrue, No. 11-CV-1787 (KAM), 2013 WL 1210932, at *14 (E.D.N.Y.

Mar. 25, 2013) (citing 20 C.F.R. §§ 404.1527(c), 416.927(d)) (internal quotation

marks omitted). 6 A treating physician’s opinion is given controlling weight,

provided the opinion as to the nature and severity of an impairment “is well-

supported by medically acceptable clinical and laboratory diagnostic techniques and

is not inconsistent with the other substantial evidence in [the] case record.” 20

C.F.R. §§ 404.1527(c)(2); 416.927(d)(2). The regulations define a treating physician

as the claimant’s “own physician, psychologist, or other acceptable medical source

who provides [the claimant] . . . with medical treatment or evaluation and who has,

or has had, an ongoing treatment relationship with [the claimant].” 20 C.F.R.

§ 404.1502. Deference to such medical providers is appropriate because they “are

likely to be the medical professionals most able to provide a detailed, longitudinal




6The 2017 revisions included modifying 20 C.F.R. § 404.1527 to clarify and add
definitions for how to evaluate opinion evidence for claims filed before March 27,
2017. See Revisions to Rules Regarding the Evaluation of Medical Evidence, 82
Fed. Reg. 5844, 5869–70 (Jan. 18, 2017). Accordingly, this opinion and order
applies the regulations that were in effect when Teresi’s claims were filed with the
added clarifications provided in the 2017 revisions.

                                          21
        Case 1:19-cv-01268-JLC Document 24 Filed 08/31/20 Page 25 of 59




picture of [the] medical impairment(s) and may bring a unique perspective to the

medical evidence that cannot be obtained from the objective medical evidence alone

or from reports of individual examinations.” 20 C.F.R. §§ 404.1527(c)(2);

416.927(d)(2).

       A treating physician’s opinion is not always controlling. For example, a legal

conclusion “that the claimant is ‘disabled’ or ‘unable to work’ is not controlling,”

because such opinions are reserved for the Commissioner. Guzman v. Astrue, No.

09-CV-3928 (PKC), 2011 WL 666194, at *10 (S.D.N.Y. Feb. 4, 2011) (citing 20 C.F.R.

§§ 404.1527(e)(1), 416.927(e)(1)); accord Snell v. Apfel, 177 F.3d 128, 133 (2d Cir.

1999) (“A treating physician’s statement that the claimant is disabled cannot itself

be determinative.”). Additionally, where “the treating physician issued opinions

that [were] not consistent with other substantial evidence in the record, such as the

opinion of other medical experts, the treating physician’s opinion is not afforded

controlling weight.” Pena ex rel. E.R., 2013 WL 1210932, at *15 (quoting Halloran

v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004)) (internal quotation marks omitted)

(alteration in original); see also Snell, 177 F.3d at 133 (“[T]he less consistent [the

treating physician’s] opinion is with the record as a whole, the less weight it will be

given.”).

       Importantly, however, “[t]o the extent that [the] record is unclear, the

Commissioner has an affirmative duty to ‘fill any clear gaps in the administrative

record’ before rejecting a treating physician’s diagnosis.” Selian, 708 F.3d at 420

(quoting Burgess, 537 F.3d at 129); see Schaal v. Apfel, 134 F.3d 496, 505 (2d Cir.



                                           22
       Case 1:19-cv-01268-JLC Document 24 Filed 08/31/20 Page 26 of 59




1998) (discussing ALJ’s duty to seek additional information from treating physician

if clinical findings are inadequate). As a result, “the ‘treating physician rule’ is

inextricably linked to a broader duty to develop the record. Proper application of

the rule ensures that the claimant’s record is comprehensive, including all relevant

treating physician diagnoses and opinions, and requires the ALJ to explain clearly

how these opinions relate to the final determination.” Lacava v. Astrue, No. 11-CV-

7727 (WHP) (SN), 2012 WL 6621731, at *13 (S.D.N.Y. Nov. 27, 2012) (“In this

Circuit, the [treating physician] rule is robust.”), adopted by 2012 WL 6621722 (Dec.

19, 2012).

      To determine how much weight a treating physician’s opinion should carry,

the ALJ must consider the so-called “Burgess factors” outlined by the Second

Circuit:

             (i) the frequency of examination and the length, nature
             and extent of the treatment relationship; (ii) the evidence
             in support of the treating physician’s opinion; (iii) the
             consistency of the opinion with the record as a whole; (iv)
             whether the opinion is from a specialist; and (v) other
             factors brought to the Social Security Administration’s
             attention that tend to support or contradict the opinion.


Halloran, 362 F.3d at 32 (citation omitted); see also Burgess, 537 F.3d at 129; 20

C.F.R. § 404.1527(c)(2). This determination is a two-step process. “First, the ALJ

must decide whether the opinion is entitled to controlling weight.” Estrella, 925

F.3d at 95. Second, if, based on these considerations, the ALJ declines to give

controlling weight to the treating physician’s opinion, the ALJ must nonetheless

“comprehensively set forth reasons for the weight” ultimately assigned to the


                                           23
        Case 1:19-cv-01268-JLC Document 24 Filed 08/31/20 Page 27 of 59




treating source. Halloran, 362 F.3d at 33; accord Snell, 177 F.3d at 133

(responsibility of determining weight to be afforded does not “exempt administrative

decisionmakers from their obligation . . . to explain why a treating physician’s

opinions are not being credited”) (referring to Schaal, 134 F.3d at 505 and 20 C.F.R.

§ 404.1527(d)(2)). If the ALJ decides the opinion is not entitled to controlling

weight, “[a]n ALJ’s failure to ‘explicitly’ apply these ‘Burgess factors’ when

[ultimately] assigning weight at step two is a procedural error.” Estrella, 925 F.3d

at 96 (quoting Selian, 708 F.3d at 419–20). The regulations require that the SSA

“always give good reasons in [its] notice of determination or decision for the weight”

given to the treating physician. Clark v. Comm’r of Soc. Sec., 143 F.3d 115, 118 (2d

Cir. 1998) (alteration in original) (citations omitted). Indeed, “[c]ourts have not

hesitate[d] to remand [cases] when the Commissioner has not provided good

reasons.” Pena ex rel. E.R., 2013 WL 1210932, at *15 (quoting Halloran, 362 F.3d

at 33) (second and third alteration in original) (internal quotation marks omitted).

              d. Claimant’s Credibility

       An ALJ’s credibility finding as to the claimant’s disability is entitled to

deference by a reviewing court. Osorio v. Barnhart, No. 04-CV-7515 (DLC), 2006

WL 1464193, at *6 (S.D.N.Y. May 30, 2006). “[A]s with any finding of fact, ‘[i]f the

Secretary’s findings are supported by substantial evidence, the court must uphold

the ALJ’s decision to discount a claimant’s subjective complaints.” Id. (quoting

Aponte v. Sec’y of Health and Human Servs., 728 F.2d 588, 591 (2d Cir. 1984)).

Still, an ALJ’s finding of credibility “must . . . be set forth with sufficient specificity



                                            24
          Case 1:19-cv-01268-JLC Document 24 Filed 08/31/20 Page 28 of 59




to permit intelligible plenary review of the record.” Pena, 2008 WL 5111317, at *10

(internal quotation marks omitted) (quoting Williams v. Bowen, 859 F.2d 255, 260–

61 (2d Cir. 1988)). “The ALJ must make this [credibility] determination ‘in light of

the objective medical evidence and other evidence regarding the true extent of the

alleged symptoms.’” Id. (quoting Mimms v. Heckler, 750 F.2d 180, 186 (2d Cir.

1984)).

      SSA regulations provide that statements of subjective pain and other

symptoms alone cannot establish a disability. Genier v. Astrue, 606 F.3d 46, 49 (2d

Cir. 2010) (citing 20 C.F.R. § 404.1529(a)). Accordingly, the ALJ must follow a two-

step framework for evaluating allegations of pain and other limitations. Id. First,

the ALJ considers whether the claimant suffers from a “medically determinable

impairment that could reasonably be expected to produce” the symptoms alleged.

Id. (citing 20 C.F.R. § 404.1529(b)). “If the claimant does suffer from such an

impairment, at the second step, the ALJ must consider ‘the extent to which [the

claimant’s] symptoms can reasonably be accepted as consistent with the objective

medical evidence and other evidence’ of record.” Id. (citing 20 C.F.R. § 404.1529(a)).

Among the kinds of evidence that the ALJ must consider (in addition to objective

medical evidence) are:

               1. The individual’s daily activities; 2. [t]he location,
               duration, frequency, and intensity of the individual’s pain
               or other symptoms; 3. [f]actors that precipitate and
               aggravate the symptoms; 4. [t]he type, dosage,
               effectiveness, and side effects of any medication the
               individual takes or has taken to alleviate pain or other
               symptoms; 5. [t]reatment, other than medication, the
               individual receives or has received for relief of pain or


                                           25
        Case 1:19-cv-01268-JLC Document 24 Filed 08/31/20 Page 29 of 59




             other symptoms; 6. [a]ny measures other than treatment
             the individual uses or has used to relieve pain or other
             symptoms (e.g., lying flat on his back, standing for 15 to
             20 minutes every hour, or sleeping on a board); and 7.
             [a]ny other factors concerning the individual’s functional
             limitations and restrictions due to pain or other
             symptoms.


Pena, 2008 WL 5111317, at *11 (citing SSR 96-7p, 1996 WL 374186, at *3 (SSA July

2, 1996)).

B. The ALJ’s Decision

       In her March 15, 2018 decision, the ALJ concluded that Teresi was not

disabled as defined by the Social Security Act. AR at 27. As an initial matter, the

ALJ found that Teresi had not attained age 22 as of May 21, 2014, the alleged onset

date, as required to claim childhood benefits. Id. at 21; see 20 C.F.R.

§ 404.350(a)(5). Following the five-step inquiry, at step one the ALJ found that

Teresi had not been engaged in substantial gainful activity since May 21, 2014, the

alleged onset date of Teresi’s impairments. 7 AR at 21. At step two, the ALJ found

that Teresi’s severe impairments included a history of learning disorder,

intellectual disorder, neuroepithelial tumor, affective/anxiety disorder, and seizure

disorder. Id. The ALJ found that Teresi’s hemorrhoids and galoctosemia were non-

severe impairments “because there is no evidence in the record that they have more




7As previously noted, Teresi alleges an onset date of May 8, 2015 in her application.
The ALJ set May 21, 2014 as the onset date, which is one day after Teresi’s first
application was denied. AR at 18. Neither party appears to object. See Pl. Mem. at
1; Def. Opp. at 1, n.1. For purposes of this opinion and order, the Court assumes
that the alleged onset date is May 21, 2014.

                                          26
       Case 1:19-cv-01268-JLC Document 24 Filed 08/31/20 Page 30 of 59




than a minimal effect on the claimant’s ability to do basic work activities.” Id. In

reaching this conclusion, the ALJ noted that the impairments were “being managed

medically” and “should be amenable to proper control by complying with

recommended treatment” as “no aggressive treatment was recommended or

anticipated for these conditions.” Id.

      At step three, the ALJ found that none of Teresi’s impairments, singly or in

combination, met or equaled the medical severity in Listing 11.02, 11.03, 12.04,

12.05, or 12.06 in Appendix One of Subpart P of the regulations. 20 C.F.R. Part

404, Subpart P, Appendix 1, §§ 11.02, 11.03, 12.04, 12.05, 12.06. With respect to

Listing 11.02, the ALJ found that Teresi did not have seizures occurring at least

once a month in spite of three months of treatment as required under that Listing.

Id. at 21. With respect to Listing 11.03, the ALJ found that Teresi did not have

seizures occurring more frequently than once weekly in spite of at least three

months of prescribed treatment. Id. 8 The ALJ also determined that Teresi did not



8 Since the ALJ’s decision, Listing 11.03 has become obsolete. See SSA Program
Operations Manual System, DI 34131.000 Obsolete Neurological Listings for
01/06/86 to 09/28/16, available at
https://secure.ssa.gov/apps10/poms.nsf/lnx/0434131013; SSA Program Operations
Manual System, DI 34131.013 Neurological Listings for 12/15/2004 to 09/28/16,
available at https://secure.ssa.gov/apps10/poms.nsf/lnx/0434131013 (showing
Listing 11.03 was valid between December 15, 2009 and September 28, 2016).
However, as other courts have noted, the criteria of now-obsolete Listing 11.03 is
incorporated into Paragraph B criteria of Listing 11.02. See, e.g., Worley v.
Berryhill, No. 7:18-CV-16-FL, 2019 WL 1272540, at *5 (E.D.N.C. Feb. 4,
2019), (“Inclusion of the paragraph B criteria concerning dyscognitive seizures–
those characterized by alteration of consciousness without convulsions or loss of
muscle control–effectively incorporates the now obsolete Listing 11.03[.]”), adopted
by 2019 WL 1264870 (E.D.N.C. Mar. 19, 2019).


                                          27
       Case 1:19-cv-01268-JLC Document 24 Filed 08/31/20 Page 31 of 59




meet the paragraph B criteria under Listings 12.04, 12.05, and 12.06, which

requires a finding of at least one extreme limitation or two marked limitations in

the four mental functioning areas listed. Id. at 22. Specifically, the ALJ found that

Teresi had a moderate limitation in the first and third functional areas

(understanding, remembering, or applying information and concentrating,

persisting, or maintaining pace) and a mild limitation in the second and last

functional areas (interacting with others and adapting or managing oneself). Id.

Because the ALJ did not find at least one extreme limitation or two marked

limitations in Teresi’s mental impairments in these categories, the ALJ determined

that Teresi did not satisfy the paragraph B criteria in Listings 12.04, 12.05, and

12.06. Id. The ALJ also found additional independent reasons why Teresi did not

satisfy those listings. For example, the ALJ concluded that Teresi did not satisfy

Listing 12.05(B)(1)(b) because “she does not present with an accompanying verbal or

performance IQ score of 70 or below on an individually standardized test of general

intelligence.” Id. at 21. The ALJ also determined that Teresi did not satisfy the

paragraph C criteria for Listings 12.04 and 12.06 because the evidence failed to

establish a serious and persistent mental disorder with a highly structured setting

and marginal adjustment. Id. at 22–23.

      Prior to evaluating step four, the ALJ determined Teresi’s RFC. Id. at 14–15.

She concluded that Teresi could “perform light work” and “simple and repetitive

tasks[] that do not require multitasking, math, or handling money” but that Teresi

should avoid hazards. Id. at 23. In formulating this RFC, the ALJ evaluated



                                          28
       Case 1:19-cv-01268-JLC Document 24 Filed 08/31/20 Page 32 of 59




Teresi’s allegations and testimony and determined that her “medically determinable

impairments could reasonably be expected to cause the alleged symptoms; however,

[Teresi’s] statements concerning the intensity, persistence and limiting effects of

these symptoms are not entirely consistent with the [evidence in the record].” Id. at

24. The ALJ provided several reasons for this finding, including that Teresi’s daily

activities were not consistent with the symptoms and limitations she alleged, that

Teresi’s treatment since her surgery has been routine with no recommendations for

remarkable treatment, and that the record does not contain any non-conclusory

opinions that indicates Teresi is currently disabled. Id. at 24. Moreover, ALJ found

that Teresi’s seizure disorder “has gotten better with medication management” and

there “has been no worsening of [Teresi’s] physical and mental impairments.” Id. at

26.

      The ALJ also summarized Teresi’s treatment history and weighed the

opinions of medical sources to reach her RFC finding. Id. at 24–26. The ALJ found

that the opinions of treating source Dr. Kuzniecky were entitled to “some weight.”

Id. at 25. The ALJ found that Dr. Kuzniecky’s opinion of Teresi’s exertional ability

was consistent with the record and, therefore, entitled to “great weight,” but his

opinion that Teresi was “unable to work” due to her upcoming surgery was a

“temporary assessment, of little current probative value” and an “issue reserved to

the Commissioner” that is not entitled to “any special significant weight.” Id. at 25.

      The ALJ found Dr. Salomon’s opinion in her April 17, 2018 letter to have no

“special significant weight.” Id. at 25. In making this finding, the ALJ found that



                                          29
       Case 1:19-cv-01268-JLC Document 24 Filed 08/31/20 Page 33 of 59




Dr. Salomon’s opinion that Teresi was “under her care for management of partial

epilepsy and currently unable to work” was “not a medical opinion,” but instead an

issue reserved to the Commissioner. Id.

      The ALJ assigned “great weight” to Dr. Figueroa’s opinion as to Teresi’s

limitations and abilities in light of her seizure history. In particular, the ALJ found

that Dr. Figueroa, whom the ALJ described as “a specialist in neurology,”

“perform[ed] a detailed examination of [Teresi]” and provided an opinion that was

“consistent with the record as a whole” and “supported with relevant evidence.” Id.

at 25–26.

      The ALJ accorded “partial weight” to the opinion of Dr. Broska. Id. at 24.

The ALJ determined that, although Dr. Broska’s opinion that Teresi’s psychiatric

issues did not appear significant enough to interfere with her ability to function on

a daily basis was consistent with her examination findings, the evidence in the

record indicated that Teresi’s psychiatric issues imposed “greater limits.” Id. at 24.

In support of this finding, the ALJ cited to Dr. Kuzniecky’s opinion, Dr. Broska’s

opinion, and Dr. Figueroa’s opinion. Id.

      The ALJ assigned “some weight” to the opinion of Dr. Hoffman. Id. at 26.

The ALJ found that Dr. Hoffman’s opinion that Teresi had a mild limitation in

restriction of activities of daily living and maintaining social functioning and

moderate difficulties in maintaining concentration, persistence, or pace was

consistent with the medical record at that time and “not significantly contradicted

by any evidence since then.” Id.



                                           30
        Case 1:19-cv-01268-JLC Document 24 Filed 08/31/20 Page 34 of 59




       At step four, the ALJ found that Teresi had no past relevant work. Id. at 26.

At step five, after considering the testimony of the vocational expert and Teresi’s

demographic information, the ALJ concluded that there were jobs that exist in

significant numbers that she could perform, such as small products assembler,

checker, and machine tender wrapper. Id. at 27. Accordingly, the ALJ concluded

that Teresi was not disabled from May 21, 2014 through the date of her decision.

Id. at 27.

C. Analysis

       Teresi contends that this case should be remanded for three reasons. First,

she argues that the ALJ did not properly evaluate lay witness testimony—i.e., the

testimony of Teresi and her mother—and erred in finding Teresi “not totally

credible.” Pl. Mem. at 18–20. Next, Teresi contends that the ALJ failed to correctly

weigh the medical evidence and violated her duty to develop the record with respect

to the opinions of Drs. Salomon and Kuzniecky. Id. at 20–23. Third, Teresi argues

that the case should be remanded and Teresi’s first CDB and SSI application, filed

in September 24, 2012, be reopened because ALJ Katz’s decision denying that

application was “infected by clear error of law.” Id. at 23–24. The Commissioner

counters that the ALJ’s decision is legally correct and supported by substantial

evidence, and that any errors committed by the ALJ should be considered harmless

given the overall record. Def. Mem. at 13–23. The Commissioner also argues that

the denial of Teresi’s prior application should not be reopened as the Court lacks

jurisdiction to do so. Id. at 24–25.



                                          31
       Case 1:19-cv-01268-JLC Document 24 Filed 08/31/20 Page 35 of 59




      1. Lay Witness Testimony

      Teresi argues first that the ALJ failed to properly evaluate the testimony of

Teresi and Teresi’s mother, Theresa. First, Teresi argues that the ALJ improperly

“cut[] [Theresa’s] testimony short” even though “it was clear that [Theresa] had

more to say,” and then “failed to evaluate or discuss the testimony” in her decision.

Id. at 5, 18–19. Specifically, Teresi contends that the ALJ ignored Theresa’s

testimony about Teresi’s impairments “that encompassed six (6) typewritten pages,”

and instead focused only on Theresa’s testimony that Teresi had no friends (which

was inconsistent with Teresi’s). Pl. Reply at 8. Next, Teresi argues that the ALJ

erred by finding that Teresi was not completely credible because (1) Theresa’s

statements “corroborate[] [Teresi’s] testimony” (Pl. Mem. at 20); and (2) the ALJ

improperly “picked and chose snippets of evidence” that tended to support her RFC

finding, and ignored evidence that contradicted it (Pl. Reply at 8–9).

      In response, the Commissioner contends that the ALJ considered both

Teresi’s and Theresa’s testimony but found inconsistencies and contradicting

evidence that undermined their credibility. Def. Mem. at 21. For example, the

Commissioner claims that Teresi’s allegations of the severity of her impairments

(namely, anxiety and depression, history of learning disorder, and cognitive

impairment) were undermined by medical evidence, including evidence that

demonstrated her “seizure disorder was improved on medication.” Id. at 21.

Moreover, the Commissioner points to the inconsistencies among lay witness

testimony and record evidence which “failed to corroborate Plaintiff’s and her



                                          32
       Case 1:19-cv-01268-JLC Document 24 Filed 08/31/20 Page 36 of 59




mother’s claims of disability.” Id. The Commissioner argues that the ALJ “plainly

considered” the testimony of Theresa and Teresi but found it not completely credible

based on the record. Id. at 22. The Commissioner argues that the ALJ was not

required to “parse and expressly comment on every aspect” of the lay witness

testimony, and that the ALJ’s conclusions regarding the lay witnesses is supported

by the record. Id.

             a. The ALJ Properly Evaluated Theresa’s Testimony and
                Credibility

      As a threshold matter, Teresi’s argument that the ALJ improperly cut off

Theresa’s testimony is contradicted by the hearing transcript. In support of her

argument, Teresi cites a portion of the transcript towards the end of Theresa’s

testimony:

      WTN: Okay. Is there any more I could say, or no?
      ALJ: Well, I got the gist of what you’re saying.
      WTN: I mean, that thing, like also her – it’s called something.
      ALJ: All right, ma’am, okay, thank you. Yeah, I got your testimony, I don’t
      need your diagnosis.
      WTN: I mean, just that thing about – I didn’t want her to do this today. And
      I actually did speak to the lawyer, but the truth is she wants to.

AR at 63; see Pl. Mem. at 5, n.3 (citing AR at 63).

      Although this portion of the transcript establishes that the ALJ stopped her

testimony, Theresa continued to speak after this exchange. See AR at 63. This is

not an instance in which the ALJ cut off relevant testimony or questioned Theresa

in a manner that elicited brief responses, thereby violating the ALJ’s duty to

develop the record. See, e.g., Thibodeau v. Comm’r of Social Sec., 339 F. App’x 62,

64 (2d Cir. 2009) (remanding case where ALJ cut short testimony, diverted inquiry


                                          33
       Case 1:19-cv-01268-JLC Document 24 Filed 08/31/20 Page 37 of 59




from relevant considerations, and asked “strikingly terse and negatively phrased”

questions that “elicit[ed] brief responses rather than elaboration from [plaintiff]”).

Rather, the hearing transcript establishes that the ALJ asked open-ended questions

throughout Theresa’s testimony and sought to elicit any relevant information about

Teresi’s impairments. See, e.g., AR at 57 (“what have you observed about your

daughter, with your own eyes, relative to her ability to work?”); id. at 58 (“If I

offered her a job tomorrow, you know, an easy job, why couldn’t your daughter do a

job?”); id. at 59 (“So just tell me about the things that are relevant to a person’s

ability to work.”); id. (“Don’t tell me the diagnosis, tell me what you notice about

your daughter that is her function.”). Accordingly, Teresi’s argument that the ALJ

violated her duty to develop the record by cutting off Theresa’s testimony is without

merit. See, e.g., Buck v. Colvin, No. 14-CV-216S (WMS), 2015 WL 4112470, at *6

(W.D.N.Y. July 8, 2015) (rejecting plaintiff’s argument that ALJ improperly cut off

testimony where plaintiff was “given ample opportunity to detail how and why she

was disabled”).

      It is also clear from the record that the ALJ properly evaluated Theresa’s

testimony and identified certain inconsistencies. AR at 22. Social Security Rule

06–03 provides that opinions from non-medical sources “are important and should

be evaluated on key issues such as impairment severity and functional effects, along

with the other relevant evidence in the file.” SSR 06–03p; Titles II and

XVI: Considering Opinions and Other Evidence From Sources Who Are Not

“Acceptable Medical Sources” in Disability Claims; Considering Decisions on



                                           34
        Case 1:19-cv-01268-JLC Document 24 Filed 08/31/20 Page 38 of 59




Disability by Other Governmental and Nongovernmental Agencies, 71 Fed. Reg.

45593, 2006 WL 2263437 (Aug. 9, 2006). In deciding how much weight to give non-

medical sources who have not seen the individual in a professional capacity, such as

parents, the ALJ is instructed to consider “such factors as the nature and extent of

the relationship, whether the evidence is consistent with other evidence, and any

other factors that tend to support or refute the evidence.” Id.

       Here, the ALJ reviewed Theresa’s testimony and discounted portions of it as

inconsistent with other evidence in the record: “The claimant’s mother testified that

the claimant has no friends, but the claimant testified that she has friends with

whom she socializes and texts . . . [and] progress notes indicate the claimant has a

boyfriend.” Id. At the same time, contrary to Teresi’s contention that the ALJ only

focused on Theresa’s inconsistent testimony (Pl. Reply at 8), the ALJ considered and

relied on portions of Theresa’s testimony that were consistent with the record. For

instance, the ALJ relied on Theresa’s testimony that Teresi “has a poor attention

span and accordingly does not finish her chores,” ultimately finding that Teresi has

“a moderate limitation in concentrating, persisting, or maintaining pace.” Id. at

22. 9 Teresi correctly points out that the ALJ’s decision did not directly refer to the

parts of Theresa’s testimony about Teresi’s learning disability (id. at 58), anxiety

(id. at 59), inability to cook (id.), avoidance of hazards like knives (id. at 60),

introversion (id.), difficulties with math (id. at 62), and inability to drive (id.). Pl.



9The ALJ cited record evidence that established Teresi had “normal results in
concentration upon testing” but nonetheless found a moderate limitation,
presumably based on the testimony of Teresi and Theresa. AR at 22.

                                            35
        Case 1:19-cv-01268-JLC Document 24 Filed 08/31/20 Page 39 of 59




Reply at 8. But these omissions do not justify a remand. It is clear that the ALJ

made findings consistent with Theresa’s testimony on most of these topics without

referring to her testimony. For example, in describing Teresi’s RFC, the ALJ stated

that Teresi can perform “simple and repetitive tasks” that do not require math and

that Teresi could perform light work “except claimant should avoid hazards” (AR at

23), which is consistent with Theresa’s testimony about Teresi’s learning disability

and avoidance of hazards (id. at 58, 60). The ALJ also found that Teresi could

travel independently but lacks the funds to do so (id. at 22), which is consistent

with Theresa’s testimony that someone had to drive Teresi to school every time (id.

at 62–63) and Teresi’s testimony that she could travel independently if she had

money to pay for an Uber (id. at 47). It is not necessary for the ALJ to address

every aspect of Theresa’s testimony when the Court can “glean the rationale of [the]

ALJ’s decision” based on the record. Mongeur v. Heckler, 722 F.2d 1033, 1040 (2d

Cir. 1983) (denying remand where certain testimony not directly addressed but

clear from record that ALJ considered and simply discounted such testimony). 10 In

light of the record, any error in failing to refer explicitly to all of Theresa’s




 Even if the ALJ did not fully consider Theresa’s testimony, such an error would
10

not affect the ALJ’s disability finding, where Theresa’s testimony largely mirrored
Teresi’s. Compare AR at 50 (Teresi testified that she has “a problem with math”
and “can’t figure out certain tasks that are simple”) and id. at 52 (Teresi testified
she is not allowed to drive) with id. at 58, 62 (Theresa testified that Teresi “can’t do
math” or understand instructions) and id. at 62–63 (Theresa testified she or
another person drove Teresi to college); see Wettlauder v. Colvin, 203 F. Supp. 2d
266, 281 (E.D.N.Y. 2002) (ALJ’s failure to mention testimony of plaintiff’s husband
was harmless error, where it echoed plaintiff’s own testimony and no aspect of it
would affect disability determination).

                                            36
        Case 1:19-cv-01268-JLC Document 24 Filed 08/31/20 Page 40 of 59




testimony is harmless, at most. See e.g., Phelps v. Colvin, 20 F. Supp. 3d 392, 404

(W.D.N.Y. 2014) (failure to assign specific weight to lay witness opinion harmless

error). Accordingly, the ALJ did not err in evaluating Theresa’s testimony and

finding it not to be fully credible.

              b. The ALJ Properly Evaluated Teresi’s Credibility

       Teresi’s argument that the ALJ erred by finding Teresi not entirely credible

is also unpersuasive. See Pl. Mem. at 20. The ALJ found that Teresi suffers from a

medically determinable impairment that could reasonably be expected to produce

the symptoms alleged, but discredited Teresi’s allegations concerning the severity of

her impairments as not entirely supported by the record. AR at 24. As required,

the ALJ considered objective medical evidence and other evidence in the record and

offered the specific reasons why she discredited Teresi’s allegations that she had

debilitating symptoms. See, e.g., Genier v. Astrue, 606 F.3d 46, 49 (2d Cir. 2010)

(“[T]he ALJ must consider ‘the extent to which [the claimant’s] symptoms can

reasonably be accepted as consistent with the objective medical evidence and other

evidence’ of record.”) (citing 20 C.F.R. § 404.1529(a)).

       First, the ALJ concluded that Teresi described daily activities that were not

limited to the extent one would expect given the alleged symptoms and limitations.

Id. at 23–24 (Teresi gets up at 10 a.m., checks her phone, texts and hangs out with

her friends, bowls and performs household chores, including cleaning, doing

laundry, and vacuuming). Teresi’s own testimony as to her daily chores and social

activities supports this finding. See id. at 53–55. For example, Teresi testified that



                                           37
       Case 1:19-cv-01268-JLC Document 24 Filed 08/31/20 Page 41 of 59




she could not “figure out certain tasks that are simple” (id. at 50); however, several

opinions in the record, including her mother’s, indicate that Teresi is capable of

performing simple tasks (see, e.g., id. at 487 (Dr. Broska found no evidence of

limitations in following and understanding simple directions or performing simple

tasks); id. at 101 (Dr. Hoffman found that Teresi can understand short and simple

instructions and make simple work-related decisions); id. at 58 (Theresa described

Teresi’s ability to perform a simple, one-step task, but not more complex tasks)).

      Next, the ALJ found that Teresi’s symptoms were not as severe as alleged

because treatment since her surgery has been routine without “remarkable

treatment recommendations,” which the ALJ found to be consistent with Teresi’s

testimony that she suffered from one seizure after her surgery and currently takes

medication without any side effects. Id. at 24. The record also supports this

finding. Id. at 620 (Dr. Salomon’s treatment notes dated November 16, 2015, which

state that Teresi has been “seizure free” since her surgery); id. at 584 (Dr.

Salomon’s treatment notes dated December 5, 2016 stating that Teresi has been

“seizure free” since last visit); id. at 51 (Teresi acknowledges that her anti-seizure

medication controls her seizures when she takes it).

      Finally, the ALJ found that the record does not contain any medical evidence

(other than conclusory opinions) that support Teresi’s allegations that her

impairments render her disabled. Id. at 24. Besides the opinions of Dr. Salomon

and Dr. Kuzniecky that Teresi is not able to work, to which the ALJ owed no

deference as a matter of law, the record does not establish sufficient evidence to



                                           38
       Case 1:19-cv-01268-JLC Document 24 Filed 08/31/20 Page 42 of 59




support the disabling symptoms alleged by Teresi. Accordingly, the ALJ properly

evaluated Teresi’s credibility. See, e.g., Meyer v. Comm’r of Soc. Sec., 794 F. App’x

23, 26 (2d Cir. 2019) (deferring to ALJ’s decision as to claimant’s credibility where

ALJ analyzed daily activities, course of treatment, and medical evidence to find

claimant not “wholly credible”).

      Teresi does not address this evidence directly, but instead argues that the

ALJ improperly “picked and chose snippets of evidence” that tended to support her

RFC finding, and ignored evidence that contradicted it. Pl. Reply at 9 (citing

Montanez v. Berryhill, 334 F. Supp. 3d 562, 565 (W.D.N.Y. 2018)). In Montanez, the

court found that remand was warranted because “the ALJ improperly cherry-picked

the record” by accepting evidence that the plaintiff had a moderate limitation based

on the “totality of the record” (without describing the specific evidence), while

rejecting medical opinion evidence that found greater limitations without

“sufficiently explain[ing] his decision not to credit any of the evidence of greater

than moderate limitations.” Id. at 564–65. Unlike in Montanez, the ALJ here

identified the evidence in support of her decision and explained the reason why she

did not credit evidence that indicated greater limitations. See, e.g., AR at 25 (“[Dr.

Kuzniecky’s] opinion that the claimant was ‘unable to work’ . . . is a temporary

assessment, of little current probative value” and “Dr. Salomon’s statement

indicating the claimant is ‘disabled’ is not a medical opinion, but rather an

administrative finding dispositive of a case” and both are issues reserved to the

Commissioner). In fact, the ALJ assigned only partial weight to Dr. Broska’s report



                                           39
       Case 1:19-cv-01268-JLC Document 24 Filed 08/31/20 Page 43 of 59




because her findings went against the record, which establishes that Teresi had

greater limitations. Id.

      In sum, the ALJ properly evaluated the lay witness testimony and did not err

in finding that Teresi’s allegations as to the severity of her symptoms were not

entirely credible.

      2. The ALJ Properly Evaluated the Opinion Evidence

      Teresi also argues that the ALJ assigned the opinions of Dr. Figueroa, Dr.

Broska, and Dr. Hoffman more weight than they deserved. Pl. Mem. at 21–22; Pl.

Reply at 2, 4–7. The Court will address each weight determination in turn.

             a. Dr. Rita Figueroa

      Teresi argues that the ALJ erred by giving Dr. Figueroa’s opinion “great

weight” because (i) the ALJ mistakenly believed that Dr. Figueroa is a neurologist,

when in fact she is a general surgeon or internal medicine doctor (Pl. Mem. at 21);

(ii) Dr. Figueroa is a consultative examiner and her findings were based on one

examination and Teresi’s self-reported medical history (Pl. Mem. 21; Pl. Reply 6–7);

(iii) Dr. Figueroa expressed uncertainty about Plaintiff’s mental status by

recommending a psychological evaluation and IQ test and suggesting that Teresi

may have difficulties “learning new skills, retaining information, and even working

with others” (Pl. Mem. 21; Pl. Reply 6–7); and (iv) the opinion was devoid of an RFC

statement and did not address the extent of Teresi’s neurological impairments (Pl.

Mem. at 21). In response, the Commissioner contends that misidentification of Dr.

Figueroa’s specialty is harmless error because the ALJ provided other reasons for



                                         40
       Case 1:19-cv-01268-JLC Document 24 Filed 08/31/20 Page 44 of 59




assigning “great weight” to Dr. Figueroa’s opinion. Def. Mem. at 16–17. In

addition, the Commissioner argues that Dr. Figueroa’s opinion is well-supported by

the record and the ALJ’s overall RFC determination is supported by substantial

evidence. Id. at 15–17.

      The Court concludes that the ALJ did not err in assigning “great weight” to

Dr. Figueroa. First, although the ALJ incorrectly described Dr. Figueroa as “a

specialist in neurology,” AR at 25–26, the ALJ also reasoned that Dr. Figueroa’s

opinion deserved “great weight” because it was “consistent with the record as a

whole, and was supported with relevant evidence.” Id. Upon review of the record,

there is substantial evidence to support Dr. Figueroa’s opinion. For instance, Dr.

Figueroa’s findings that Teresi should not drive or operate motorized machinery

and should avoid ladders and unprotected heights due to her history of seizures is

supported by both testimony and medical evidence. Id.; see, e.g., id. at 47, 52

(Teresi stated that she cannot drive due to her seizures); id. at 363 (Dr. Salomon

directed Teresi not to drive given her condition); id. at 385 (Dr. Kuzniecky

instructed Teresi not to drive). Moreover, there is also substantial evidence to

support other portions of Dr. Figueroa’s opinion, including mental and physical

examination findings and Dr. Figueroa’s diagnoses of seizures, learning disabilities,

history of attention deficit disorder and oppositional disorder, and low IQ. See, e.g.,

id. at 534; id. at 382–84 (Dr. Kuzniecky noted Teresi’s history of learning disability

and, based on his neurological examination, found normal mood, affect, memory,

and judgment); id. at 494 (Dr. Kuzniecky diagnosed epilepsy and borderline



                                          41
       Case 1:19-cv-01268-JLC Document 24 Filed 08/31/20 Page 45 of 59




impaired intellectual functioning); id. at 394 (Dr. Barr diagnosed borderline

impaired level of intellectual functioning). This is thus not a case where the ALJ’s

only basis for assigning weight was based on a mischaracterization. See, e.g.,

Newsome v. Astrue, 817 F. Supp. 2d 111, 129 (E.D.N.Y. 2011) (ALJ decision not

supported by substantial evidence where “only stated basis” for rejecting treating

physician’s opinion based on ALJ’s own mischaracterization of treating physician’s

report). Instead, the ALJ provided other bases for assigning “great weight” to Dr.

Figueroa’s opinion, which are supported by the record. Therefore, while the ALJ

erred in characterizing Dr. Figueroa’s specialty, it is not an error warranting

remand.

      Second, Teresi’s argument that the ALJ cannot rely heavily on Dr. Figueroa’s

opinion because she is a consultative examiner that performed only one

examination of Teresi lacks merit. Courts have held that a consulting examiner’s

opinion may be accorded “great weight” and may serve as substantial evidence in

support of an ALJ’s decision. See, e.g., Colbert v. Comm’r, 313 F. Supp. 3d 562, 577

(S.D.N.Y. 2018) (no error by according “great weight” to consultative examiner’s

opinion where opinion supported by record) (collecting cases); Martes v. Comm’r,

344 F. Supp. 3d 750, 764–65 (S.D.N.Y. 2018) (record supported decision to assign

“great weight” to consulting examiner’s opinion given its consistency with record);

Mayor v. Colvin, No. 15 CIV. 0344 (AJP), 2015 WL 9166119, at *18 (S.D.N.Y. Dec.

17, 2015) (“It is well-settled that a consulting physician's opinion can constitute

substantial evidence supporting an ALJ's conclusions.”). Although the fact that a



                                          42
       Case 1:19-cv-01268-JLC Document 24 Filed 08/31/20 Page 46 of 59




consulting examiner’s opinion was based on one examination is a relevant factor in

assigning weight, it does not “render a consulting opinion valueless.” Colbert, 313

F. Supp. 3d at 577 (no error in according “great weight” to consulting psychiatrist’s

opinion, rendered after one examination, given consistency with record evidence);

Mayor, 2015 WL 9166119, at *18 (same). Here, the ALJ observes that Dr. Figueroa

performed a “detailed examination” of Teresi. AR at 26. While Dr. Figueroa’s

opinion is only four pages, it is comprehensive, covering Teresi’s self-reported

complaints and medical history, medication, activities of daily life, physical and

mental functions, diagnoses, and limitations of her impairments. AR at 532–35.

Moreover, as previously discussed, Dr. Figueroa’s opinion is consistent with, and

supported by, the record.

      Next, Teresi’s argument that Dr. Figueroa’s opinion deserved less weight

because she relied on Teresi’s self-reported medical history and suggested

scheduling her for additional testing (Pl. Mem. at 21; Pl. Reply at 2) is similarly

unpersuasive. It appears that Dr. Figueroa relied on Teresi’s self-reported medical

history in her opinion, but she also considered other independent information,

including the results of a physical and mini-mental examination. AR at 532, 534–

35. Moreover, the fact that Dr. Figueroa suggested Teresi should have a

psychological evaluation and an IQ test does not undermine the ALJ’s reliance on

Dr. Figueroa’s opinion because those tests had already been performed and included

in the record. Id. at 391–94 (Dr. Barr’s neuropsychology evaluation dated April

2015); id. at 392 (“Borderline impaired intellectual functioning” with and FS IQ of



                                          43
       Case 1:19-cv-01268-JLC Document 24 Filed 08/31/20 Page 47 of 59




75); id. at 492 (Dr. Kuzniecky reporting borderline impaired intellectual

functioning); id. at 484 (Dr. Broska’s psychiatric evaluation dated July 2015). The

record also contains evaluations of Teresi’s impairments based on her IQ test

results. Id. at 102 (Dr. Hoffman referring to “prior IQ testing [that] revealed

borderline intellectual functioning with FS IQ of 74” as additional evidence of

MRFC determination). Accordingly, the ALJ did not have an obligation to request

these tests because the record already contained sufficient evidence on which to

make a disability determination. See, e.g., Hyshaw v. Comm’r of Soc. Sec., 797 F.

App’x 671, 672 (2d Cir. 2020) (no obligation to conduct formal intelligence

examination where valid IQ testing previously performed); Gillard v. Colvin, No.

5:11-CV-1173 (GLS), 2013 WL 954909, at *2 (N.D.N.Y. Mar. 12, 2013) (no obligation

to further develop record with additional tests “because the record was sufficiently

robust for the ALJ to make a disability determination”).

      Finally, Teresi’s argument that it was improper to rely on Dr. Figueroa’s

opinion because it did not render an RFC statement or address the extent of the

Teresi’s neurological impairments is without merit (Pl. Mem. at 21). Here, the ALJ

properly relied on Dr. Figueroa’s opinion as to Teresi’s limitations due to her seizure

disorder. AR at 25 (“Dr. Figueroa opined that the claimant should not drive nor

operate motorized machinery, as well as avoid ladders and unprotected heights due

to history of seizures. The undersigned gives this opinion great weight.”). Dr.

Figueroa’s opinion, which is supported by other record evidence, establishes the

extent of Teresi’s seizure disorder. Id. at 620 (Teresi reported on November 16,



                                          44
        Case 1:19-cv-01268-JLC Document 24 Filed 08/31/20 Page 48 of 59




2015 being seizure-free since her surgery); id. at 622 (Teresi’s mother reported two

seizures due to noncompliance with her medication on December 9, 2015); id. at 676

(Teresi reported being seizure-free on December 29, 2015 since last reported

seizures); id. at 609 (EEG test results dated January 19, 2016 showed no indication

of seizure); id. at 601 (Teresi reported being seizure-free since last visit); id. at 590

(same); id at 584 (same); id. at 570 (same).     The fact that Dr. Figueroa’s opinion

did not include a formal RFC statement does not undermine the ALJ’s reliance on

her opinion. Moreover, it is not required that the opinion address every aspect of

Teresi’s functioning for the ALJ to accord it great weight. See, e.g., Daniels v.

Berryhill, 270 F. Supp. 3d 764, 775 (S.D.N.Y. 2017) (no error by according “great

weight” to certain portions of medical opinion).

       Accordingly, the ALJ did not err by assigning “great weight” to Dr. Figueroa’s

opinion.

              b. Dr. Arlene Broska

       Teresi argues that the ALJ erred by assigning partial weight to Dr. Broska’s

opinion because it was stale and her findings failed to properly assess Teresi’s

limitations. The Court disagrees.

       First, the fact that Dr. Broska’s opinion was “rendered 2 years prior to the

hearing” and before Teresi’s brain surgery (Pl. Reply 4-5; Pl. Mem. at 21-22) does

not necessarily diminish the weight the ALJ gave to it. Santiago v. Commisioner of

Soc. Sec., No. 19-CV-2051 (KHP), 2020 WL 1922363, at *5 (S.D.N.Y. Apr. 21, 2020)

(“[A] medical opinion is not necessarily stale simply based on its age. A more dated



                                            45
        Case 1:19-cv-01268-JLC Document 24 Filed 08/31/20 Page 49 of 59




opinion may constitute substantial evidence if it is consistent with the record as a

whole.”). Instead, “[a] medical opinion may be stale if it does not account for the

claimant’s deteriorating condition.” Figueroa v. Saul, No. 18-CV-4534 (JLC), 2019

WL 4740619, at *25 (S.D.N.Y. Sept. 27, 2019). Here, the record suggests that

Teresi’s seizure disorder had, in fact, improved since her surgery (AR at 620 (Teresi

reports on being seizure- free since her surgery); id. at 609 (EEG test results dated

January 19, 2016 show no indication of seizure); id. at 601 (Teresi reported being

seizure-free since last visit); id. at 590 (same); id at 584 (same); id. at 570 (same)),

and that some of her other limitations remained the same (id. at 61–62 (Theresa

testifying that Teresi has had no improvement in taking care of herself, cooking,

performing math, or counting change). However, there is no evidence, and Teresi

does not cite any, to suggest that Teresi’s condition deteriorated after Dr. Broska’s

opinion such that it should be rendered stale.

      Teresi argues that Dr. Broska’s opinion deserves less weight because she

incorrectly opined on Teresi’s limitations. Pl. Mem. at 21-22. Specifically, Teresi

identifies two instances where Dr. Broska improperly found no psychiatric

limitations despite evidence to the contrary: (1) Dr. Broska found no evidence of

psychiatric limitations in following and understanding simple directions and

instructions but nonetheless documented that Teresi has difficulty with math and

managing money, has ADHD, gets easily distracted and does not finish things; and

(2) Dr. Broska found no evidence of psychiatric limitations in maintaining a regular

schedule but she documented that Teresi continues to have seizures. Pl. Mem. at 21.



                                           46
       Case 1:19-cv-01268-JLC Document 24 Filed 08/31/20 Page 50 of 59




The ALJ, however, did, in fact, recognize some of the concerns identified by Teresi.

Although the ALJ relied on Dr. Broska’s opinion as to Teresi’s ability to follow and

understand simple directions and instructions and her ability to function on a daily

basis, the ALJ assigned only “partial weight” to these opinions because the record

as a whole established even greater limitations than what Dr. Broska had reported.

AR at 25. With regard to Teresi’s ability to follow and understand simple directions

and instructions, the ALJ recognized Teresi’s difficulty with math and managing

money as well as some difficulties with concentration. See id. at 23 (RFC

determination that Teresi can perform simple and repetitive tasks that do not

require math or handling money); id. at 26 (ALJ giving some weight to Dr.

Hoffman’s opinion that Teresi has “moderate difficulties in maintaining

concentration”). With regard to Teresi’s ability to function on a daily basis, the ALJ

also recognized the limitations imposed by Teresi’s seizure condition. Id. at 25

(RFC determination that Teresi should avoid hazards). Otherwise, Dr. Broska’s

opinion is generally consistent with the record, and substantial evidence supports

the ALJ’s decision to assign it partial weight. See, e.g., id. at 372 (Dr. Salomon

observed Teresi “[held] the attention to examiner throughout [the] entirety of [the]

examination” and “[f]ollow[ed] multi-step instructions”); id. at 384 (Dr. Kuzniecky

observed Teresi “answers questions and follow commands appropriately”); id. at 103

(Dr. Hoffman opined that “[Teresi] retains [her] ability to understand and follow

directions [and] sustain attention/concentration for simple tasks . . . .” ).




                                           47
       Case 1:19-cv-01268-JLC Document 24 Filed 08/31/20 Page 51 of 59




      Accordingly, the ALJ did not err by assigning “partial weight” to Dr. Broska’s

opinion.

             c. Dr. L. Hoffman

      Teresi argues that Dr. Hoffman’s opinion was entitled to less than “some

weight” because she “did not have the benefit of reading or evaluating any evidence

which accumulated since her opinion.” Pl. Mem. at 22. As explained above, the fact

that an opinion fails to consider subsequent evidence does not, on its own, render an

opinion less reliable. See, e.g., Santiago, 2020 WL 1922363, at *5. The ALJ

considered the evidence accumulated after Dr. Hoffman’s opinion and gave it “some

weight” because her opinion was “not significantly contradicted by any evidence

since [the date of Dr. Hoffman’s review].” AR at 26; Pl. Mem. at 22. Substantial

evidence in the record supports Dr. Hoffman’s opinion that Teresi had mild

limitations in her activities of daily living and difficulties in maintaining social

functioning. See, e.g., AR at 58 (Theresa testifying that Teresi has learning

disability that makes it difficult for her to understand certain instructions); Id. at

53 (Teresi testifying that she takes antidepressants to reduce anxiety and

depression and help with social problems but also hangs out with friends, goes to

movies and shows, and goes bowling); Id. at 384 (Dr. Kuzniecky finding Teresi

answered questions and followed commands appropriately). The record also

supports Dr. Hoffman’s finding of moderate difficulties in maintaining

concentration, persistence, or pace. See, e.g., id. at 58 (Theresa testifying that she

needs to “keep on [Teresi] at all times”); id. at 372 (Dr. Salomon noting that Teresi



                                           48
       Case 1:19-cv-01268-JLC Document 24 Filed 08/31/20 Page 52 of 59




“holds the attention to examiner throughout [the] entirety of [the] examination”); id.

at 534 (Dr. Figueroa diagnosing Teresi with history of attention deficit disorder).

Accordingly, the ALJ did not err in assigning “some weight” to Dr. Hoffman’s

opinion.

      3. The ALJ Did Not Violate Her Duty to Develop the Record

      Teresi argues that there are gaps in the medical evidence and accordingly the

ALJ violated her duty to develop the record. Specifically, she contends that the ALJ

had an obligation to follow up with Dr. Salomon and Dr. Kuzniecky to “obtain a

more definitive and updated assessment” of Teresi. Pl. Reply at 7; Pl. Mem. at 22.

Teresi also argues that the ALJ did not properly consider Dr. Salomon’s treating

notes. Pl. Reply at 6.

             a. Dr. Salomon

      The ALJ found that Dr. Salomon’s April 19, 2017 opinion that Teresi is

“unable to work” is reserved for the Commissioner and, on this ground, found Dr.

Salomon’s opinion is not entitled to “any special significant weight.” AR at 25.

Teresi argues that the ALJ had an obligation to obtain a “more definitive and

updated assessment” about Dr. Salomon’s opinion that Teresi was “unable to work.”

Pl. Reply at 7. The Court disagrees.

      It is well-established that “[t]he ALJ may not write off a treating physician’s

assessment of total disability as an ‘ultimate determination’ that is ‘reserved to the

Commissioner’ while simultaneously abnegating her duty to develop the record.”

Latour-Darch v. Colvin, No. 14-CV-3000 (SLT), 2017 WL 2964812, at *8 (E.D.N.Y.

July 10, 2017). Instead, the ALJ must ensure that there are no gaps in the record

                                          49
       Case 1:19-cv-01268-JLC Document 24 Filed 08/31/20 Page 53 of 59




before rejecting a treating physician’s opinion. Guillen v. Berryhill, 697 F. App’x

107, 109 (2d Cir. 2017) (“[A]n ALJ cannot reject a treating physician’s diagnosis

without first attempting to fill any clear gaps in the administrative record, and then

proceeding to ‘carefully weigh’ that record.”)(citations omitted).

      Here, the ALJ fulfilled her duty to develop the record as there are no clear

gaps in the record. Following the hearing, the ALJ sent a letter dated September

18, 2017 to Crystal Run Healthcare, where Dr. Salomon works, requesting “[a]ll

records from September 2014 to present.” AR at 18, 537. In response, the ALJ

received treatment notes from Crystal Run Healthcare (including many of Dr.

Salomon’s treatment notes) dated September 23, 2014 up to July 20, 2017. Id. at

537-694. The record also contains treatment notes dated April 19, 2017, the same

day as Dr. Salomon’s opinion that Teresi is unable to work. Id. at 530–31, 568.

Because there are no obvious temporal gaps in these records, and Teresi does not

point to any, the ALJ is under no obligation to recontact Dr. Salomon for a more

definitive and updated assessment. See, e.g., Hofsommer v. Berryhill, 322 F. Supp.

3d 519, 529 (S.D.N.Y. 2018) (“[W]here there are no obvious gaps in the

administrative record, and where the ALJ already possesses a ‘complete medical

history,’ the ALJ is under no obligation to seek additional information in advance of

rejecting a benefits claim.”) (citing Rosa v. Callahan, 168 F.3d 72, 79 n.5 (2d Cir.

1999); Monroe v. Berryhill, No. 17-CV-3373 (ER) (HBP), 2018 WL 3912255, at *22

(S.D.N.Y. July 24, 2018) (“[A]n ALJ is only required to recontact [a treating source]

‘if the records received were inadequate . . . to determine whether [Plaintiff was]



                                          50
       Case 1:19-cv-01268-JLC Document 24 Filed 08/31/20 Page 54 of 59




disabled.’”) (citations omitted), adopted by 2018 WL 3910824 (Aug. 15, 2018)). To

the extent that Teresi argues the ALJ had a duty to recontact Dr. Salomon because

there were inconsistencies between Dr. Salomon’s treating notes and her opinion,

this argument similarly lacks merit. See, e.g., Rebull v. Massanari, 240 F. Supp. 2d

265, 272 (S.D.N.Y. 2002) (“A record that does not support a treating physician's

opinion does not necessarily contain deficiencies or gaps[.]”).

      Teresi also argues that the ALJ ignored and failed to discuss Dr. Salomon’s

notes indicating that Teresi had multiple episodes of blacking out and staring. Pl.

Reply at 6. 11 The record does not support Teresi’s argument. The ALJ clearly

considered Dr. Salomon’s notes as evidenced by the ALJ’s citations to Dr. Salomon’s

treatment notes describing multiple seizures (staring episodes) and summaries of

EEG and MRI results indicating seizures. See, e.g., AR at 24, 620. The ALJ also

cited to Dr. Salomon’s treatment notes describing that Teresi was “seizure free”

after surgery. Id. at 24 (citing to id. at 584 (Dr. Salomon’s notes from December 5,

2016 office visit)). In discussing Teresi’s seizure disorder, the ALJ also cited to




11 Teresi also claims that the ALJ erred by not discussing Teresi’s depression and
anxiety. Pl. Reply at 6. However, there is limited evidence in the record to suggest
that Teresi had a disabling condition of depression or anxiety. Teresi cites a
diagnosis of depression and anxiety in treatment notes dated February 4, 2015 (Pl.
Reply at 6), but subsequent evidence indicates that Teresi had her depression and
anxiety relatively under control. For example, subsequent treatment notes dated
February 8, 2016 demonstrate that Teresi was seeing a therapist and was stable
(id. at 607) and treatment notes from August 5, 2016 state that Teresi denied
“anxiety and depression” at that time (id. at 590). Accordingly, the ALJ did not err
by failing to discuss Teresi’s depression and anxiety. See, e.g., Schaal, 134 F.3d at
505 (no violation of duty to develop record concerning claimant’s mental disorder
where little indication in record suggested it was disabling).

                                           51
       Case 1:19-cv-01268-JLC Document 24 Filed 08/31/20 Page 55 of 59




underlying reports on Teresi’s seizures that were provided to Dr. Salomon. Id. at 24

(citing to id. at 296–99 (EEG results “indicative of a seizure tendency” that were

communicated to Dr. Salomon)). Although the ALJ did not explicitly refer to Dr.

Salomon while discussing Teresi in this context, she considered and relied on

several of Dr. Salomon’s notes. The ALJ is under no obligation to discuss or cite to

every portion of a treating physician’s notes. See, e.g., Brault, 683 F.3d at 448

(“[A]n ALJ is not required to discuss every piece of evidence submitted” and fact

that an ALJ does not “cite specific evidence does not indicate that such evidence was

not considered”).

      Accordingly, the ALJ did not violate her duty to develop the record or err in

considering Dr. Salomon’s treating notes.

             b. Dr. Kuzniecky

      Teresi’s argument that the ALJ erred by not re-contacting Dr. Kuzniecky,

whom Teresi describes as her treating physician, is similarly without merit. As an

initial matter, the record does not support Teresi’s characterization of Dr.

Kuzniecky as a treating physician (Pl. Mem. at 22), where Teresi had at most two

appointments with him in anticipation of her brain surgery. See, e.g., Cascio v.

Astrue, No. 10-CV-5666 (FB), 2012 WL 123275, at *3 (E.D.N.Y. Jan. 17, 2012)

(finding ALJ decision that “two isolated visits, approximately one year apart, did

not constitute an ongoing treatment’ relationship rising to the level necessary for

[physician] to qualify as a treating physician” was reasonable); AR at 382–90 (Dr.

Kuzniecky’s notes from April 1, 2015 appointment); id at 493–95 (Dr. Kuzniecky’s



                                          52
       Case 1:19-cv-01268-JLC Document 24 Filed 08/31/20 Page 56 of 59




September 2, 2015 report). In any event, the ALJ had a complete record with

respect to Dr. Kuzniecky’s treatment notes and there was no need to recontact Dr.

Kuzniecky about his opinion that Teresi was unable to work.

      As the ALJ noted, and as Dr. Kuzniecky’s report acknowledges, the only

stated reason for this determination was Teresi’s “upcoming brain surgery,” which

was scheduled for September 22, 2015. AR at 25, 493–95. No other rationale was

offered for this opinion. Thus, the ALJ appropriately concluded that Dr.

Kuzniecky’s opinion as to Teresi’s ability to work because of her upcoming brain

surgery has little probative value because it was “a temporary assessment.” AR at

25. Although Dr. Kuzniecky anticipated reassessing this specific opinion after

Teresi’s recovery from the surgery, other evidence in the record, including Dr.

Salomon’s treatment notes, provided adequate information about Teresi’s post-

surgery recovery and seizure disorder to determine her ability to work. See, e.g., AR

at 584, 620. Accordingly, the ALJ had no obligation to recontact Dr. Kuzniecky,

where the record was adequate to determine whether Teresi was disabled following

her surgery. See, e.g., Quinn v. Colvin, 199 F. Supp. 3d 692, 710–11 (W.D.N.Y.

2016) (no duty to recontact where record was complete and ALJ could consider

medical evidence relied upon).




                                         53
           Case 1:19-cv-01268-JLC Document 24 Filed 08/31/20 Page 57 of 59




       4. The Court Has No Jurisdiction Over the Prior ALJ Decision

       Teresi requests that the Court reopen her prior CDB and SSI application due

to a “clear error of law” in the first ALJ’s decision addressing that application. Pl.

Mem. at 23–24. 12 As set forth below, the Court lacks jurisdiction to do so.

       It is well-established that claimants must exhaust their administrative

remedies by securing a final decision by the Commissioner before seeking review of

an administrative decision in federal court. See 42 U.S.C. § 405(g) (“Any individual,

after any final decision of the Commissioner of Social Security made after a hearing

to which he was a party, . . . may obtain a review of such decision by civil action . . .

.”). However, with respect to petitions to reopen a prior application, federal courts

lack jurisdiction to review decisions declining to reopen because they are not

considered final decisions for purposes of 42 U.S.C. § 405(g). See Califano v.

Sanders, 430 U.S. 99, 107–09 (1977) (no subject matter jurisdiction over

Commissioner’s denial of request to reopen initial determination of benefits); Byam

v. Barnhart, 336 F.3d 172, 180 (2d Cir. 2003) (“The Commissioner’s decision not to

reopen a prior determination is not a final decision for the purposes of 42 U.S.C.

§ 405(g), and thus is generally unreviewable even if there was a hearing in the

case.”).

       Within the Second Circuit, there are two limited circumstances in which

federal courts can review a decision not to reopen: “where the Commissioner has




12
  It appears Teresi has abandoned this argument as she does not address it in her
reply papers. For completeness, the Court will nonetheless address it.

                                           54
       Case 1:19-cv-01268-JLC Document 24 Filed 08/31/20 Page 58 of 59




constructively reopened the case and where the claimant has been denied due

process.” Id. Neither exception applies here.

      As an initial matter, this is the first time that Teresi has sought to reopen

her prior application, and there is no evidence to suggest that she made any efforts

to seek this relief prior to her appeal to the Court. Moreover, there is no evidence

that the Commissioner constructively reopened the case. Instead, the ALJ’s review

was limited to evidence relevant to the onset date alleged in Teresi’s current

application. AR at 27, 57 (“A. Okay. But can I ask you a quick question? Like, why

does it not go all the way to the beginning? Q. Because there was a prior decision in

May of 2014, and her alleged onset date is therefore the day after that prior

decision. So if you want to give testimony, you can tell me what you’ve seen about

your daughter since May of 2014.”).

      In addition, Teresi cannot challenge the Commissioner’s denial to reopen her

prior application on constitutional grounds because she never requested that her

prior application be reopened in the first instance. Her generalized allegations that

“it is unlikely that [she] was aware that she could appeal the ALJ’s 2014 decision”

(Pl. Mem. at 24) are insufficient to meet the threshold required to invoke federal

court jurisdiction. See Stieberger v. Apfel, 134 F.3d 37, 41 (2d Cir. 1997) (“A claim of

constitutionally defective notice, even in the context of a claim for disability benefits

based on mental illness, cannot invoke federal court jurisdiction merely upon a

generalized allegation, long after the fact, that the claimant was too confused to

understand available administrative remedies.”). Accordingly, absent a



                                           55
       Case 1:19-cv-01268-JLC Document 24 Filed 08/31/20 Page 59 of 59




constructive reopening or a constitutional claim, the Court lacks jurisdiction over

Teresi’s claim that the Commissioner should reopen her prior application.

                               III.   CONCLUSION

      For the foregoing reasons, Teresi’s motion for judgment on the pleadings is

denied, and the Commissioner’s cross-motion is granted.

      The Clerk of Court is directed to close docket entries 17 and 21, marking

docket entry 17 as denied and docket entry 21 as granted and to enter judgment in

favor of the Commissioner.

Dated: August 31, 2020
       New York, New York




                                         56
